
	

113 HR 2588 IH: Fulfilling Our Responsibility for Efficient and Sustainable Timber Supply Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2588
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Duffy introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reauthorize and expand authorities used by the Forest
		  Service and the Bureau of Land Management for hazardous fuels reduction, forest
		  health, forest restoration, and watershed restoration, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fulfilling Our Responsibility for
			 Efficient and Sustainable Timber Supply Act of 2013 or
			 the FORESTS Act of
			 2013.
		2.Stewardship end
			 result contracting authority
			(a)Extension of
			 authoritySubsection (a) of
			 section 347 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1999 (as contained in section 101(e) of division A of
			 Public Law
			 105–277;
			 16 U.S.C.
			 2104 note), as most recently amended by section 323 of
			 Public Law
			 108–7 (117 Stat. 275), is amended by striking Until
			 September 30, 2013 and inserting Until September 30,
			 2023.
			(b)Contract
			 duration and termsSubsection (c) of such section is
			 amended—
				(1)in paragraph (2),
			 by striking 10 years and inserting 20 years;
			 and
				(2)in paragraph (4),
			 by adding at the end the following new sentence: However, when the
			 timber sale component of a Forest Service agreement or contracts under
			 subsection (a) exceeds the resource component of agreement or contract, the
			 timber sale contract authority applies to the timber sale..
				(c)Cancellation or
			 termination costsSubsection
			 (c) of such section is amended by adding at the end the following new
			 paragraph:
				
					(6)Cancellation or
				termination costs
						(A)In
				generalNotwithstanding
				section
				3903 of title 41, United States Code, the Secretary of
				Agriculture and the Secretary of the Interior are not required to obligate
				funds to cover the cost of cancelling or terminating a multiyear stewardship
				contract or agreement until such contract or agreement is cancelled or
				terminated.
						(B)Funding
				sourcesThe costs of
				cancelling or terminating of a multiyear stewardship contract or agreement may
				be paid from—
							(i)appropriations originally made available
				for the performance of the contract or agreement;
							(ii)appropriations currently available for
				procurement of the type of service concerned, and not otherwise obligated;
				or
							(iii)funds appropriated for payments for that
				performance or procurement.
							(C)Anti-Deficiency
				Act violationsIn a case in
				which payment or obligation of funds under this paragraph would constitute a
				violation of section
				1341 of title 31, United States Code (commonly known as the
				Anti-Deficiency Act), the Secretary may—
							(i)seek a supplemental appropriation;
				or
							(ii)request funds from the permanent judgment
				appropriation established pursuant to section 1304 of such
				title.
							.
			(d)Payments to
			 countiesSubsection (d) of
			 such section is amended by adding at the end the following new
			 paragraph:
				
					(4)Payments to
				counties25 percent of timber
				sale receipts from a contract or agreement entered into under the authority of
				this section and after the date of the enactment of this paragraph shall be
				paid to the county within whose boundaries the receipts are derived. Payments
				to a county made under this paragraph shall be in addition to the amounts
				received under
				chapter 69 of title 31,
				United States Code (Payment in Lieu of Taxes; 31 U.S.C. 6901 et
				seq.).
					.
			3.Forest Service
			 and Bureau of Land Management good-neighbor cooperation
			(a)DefinitionsIn this section:
				(1)Eligible
			 StateThe term eligible
			 State means a State that contains National Forest System land or Bureau
			 of Land Management land.
				(2)Federal
			 landThe term Federal
			 land means—
					(A)land of the
			 National Forest System (as defined in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))); or
					(B)public lands (as
			 defined in section 103 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1702)).
					(3)Secretary
			 concernedThe term
			 Secretary concerned means—
					(A)the Secretary of
			 Agriculture, in the case of National Forest System land; and
					(B)the Secretary of
			 the Interior, in the case of public lands administered by the Secretary of the
			 Interior through the Bureau of Land Management.
					(4)State
			 ForesterThe term State Forester means the head of a
			 State agency with jurisdiction over State forestry programs in an eligible
			 State.
				(b)Cooperative
			 agreements and contracts
				(1)In
			 generalThe Secretary
			 concerned may enter into a cooperative agreement or contract (including a sole
			 source contract) with a State Forester to authorize the State Forester to
			 provide the forest, rangeland, and watershed restoration, management, and
			 protection services described in paragraph (2) on Federal lands administered by
			 the Secretary concerned in the eligible State.
				(2)Authorized
			 servicesThe forest, rangeland, and watershed restoration,
			 management, and protection services referred to in paragraph (1) include the
			 conduct of—
					(A)activities to
			 treat insect infected forests;
					(B)activities to
			 reduce hazardous fuels;
					(C)activities involving commercial harvesting
			 or other mechanical vegetative treatments; or
					(D)any other activities determined by the
			 Secretary concerned to be appropriate to restore or improve forest, rangeland,
			 and watershed health, including fish and wildlife habitat.
					(3)State as
			 agentExcept as provided in
			 paragraph (6), a cooperative agreement or contract entered into under paragraph
			 (1) may authorize the State Forester to serve as the agent for the Secretary
			 concerned in providing the restoration, management, and protection services
			 authorized under that paragraph. Even though the State Forester serves as the
			 agent for the Secretary concerned, the employment laws otherwise applicable to
			 the State, rather than the employment laws applicable to the Forest Service or
			 Bureau of Land Management, shall control with regard to the cooperative
			 agreement or contract and any subcontract.
				(4)SubcontractsIn accordance with applicable contract
			 procedures for the eligible State, a State Forester may enter into subcontracts
			 to provide the restoration, management, and protection services authorized
			 under a cooperative agreement or contract entered into under paragraph
			 (1).
				(5)Timber
			 salesSubsections (d) and (g) of section 14 of the National
			 Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to
			 services performed under a cooperative agreement or contract entered into under
			 paragraph (1).
				(6)Retention of
			 NEPA responsibilitiesAny
			 decision required to be made under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321
			 et seq.) with respect to any restoration, management, and
			 protection services to be provided under this section by a State Forester on
			 Federal land, shall not be delegated to a State Forester or any other officer
			 or employee of the eligible State.
				(c)Applicable
			 lawThe restoration,
			 management, and protection services to be provided under this section shall be
			 carried out on a project-to-project basis under existing applicable authorities
			 of the Forest Service and the Bureau of Land Management.
			(d)Termination of
			 effectivenessThe authority of the Secretary concerned to enter
			 into cooperative agreements and contracts under this Act terminates on
			 September 30, 2023.
			(e)Duration of
			 contractsA cooperative agreement or contract entered into under
			 this Act shall not extend beyond 20 years.
			
